EXAMINER’S AMENDMENT
         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

          IN THE CLAIMS:
          Cancel claims 1-12 and 18-20 without prejudice.

          This application is in condition for allowance except for the presence of claims 1-12 and 18-20 directed to inventions non-elected without traverse.  Accordingly, claims 1-12 and 18-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the Declaration of Jon T. Slevin under 37 CFR 1.130 dated March 4, 2021 the prior art rejections based on Slevin (U.S. National Library of Medicine, Clinical Trials, March 19, 2018, pages 1-8) have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641